472 F.2d 163
PEOPLES CAB CO., a corporation qualified as a public utilityunder the laws of the Commonwealth ofPennsylvania, et al., Appellants,v.George I. BLOOM.
No. 71-1989.
United States Court of Appeals,Third Circuit.
Submitted Oct. 3, 1972.Decided Oct. 20, 1972.

Harry Alan Sherman, Pittsburgh, Pa., for appellants.
Milton W. Lamproplos, Eckert, Seamans, Cherin & Mellott, Pittsburgh, Pa., for appellee.
Before SEITZ, Chief Judge, and HASTIE and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is a suit for damages under the Civil Rights Act, 42 U.S.C. Sec. 1983, brought by a certificated taxicab company and its sole stockholders against the Chairman of the Pennsylvania Public Utilities Commission.  After the plaintiffs had amended their original complaint, the district court, 330 F. Supp. 1235, granted a motion to dismiss.  The plaintiffs have appealed.


2
We agree with the district court that so much of the complaint as alleges in substance that the defendant has slandered the plaintiffs and their business does not assert the violation of any right protected by the Civil Rights Act.  The district court also ruled that the other allegations of the complaint lacked "the factual specificity required to support a cause of action under the Civil Rights Act."  That ruling was correct.


3
Finally, while the original complaint was dismissed "without prejudice," the order appealed from is not so limited.  No reason appears for affording the plaintiffs another opportunity to plead after twice failing to make an adequate factual statement of any basis for relief.


4
The judgment will be affirmed.